Citation Nr: 1045437	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1961 to July 
1963. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 decision of the Cheyenne, Wyoming, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The case was transferred to the Board from the Pittsburgh, 
Pennsylvania RO.  

The Board notes that in the Veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in December 2008, the 
Veteran indicated that he wanted to have a videoconference 
hearing with the Board.  The Veteran withdrew this request in 
October 2010.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1961 to July 
1963.

2.  The Veteran did not have active service during a period of 
war.  


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice- connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 106, 
1502, 1521, 5103 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.12, 3.159, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

As will be explained below, there is no legal basis upon which 
the benefits may be awarded and the Veteran's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal where 
the law and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

Analysis

The law authorizes the payment of nonservice-connected disability 
pension to a Veteran of a war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521.

In order to establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a Veteran who had active 
military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam era, 
and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3).  The Vietnam era is the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a Veteran who 
served in the Republic of Vietnam during that period; and in all 
other cases, the period began August 5, 1964, and ended May 7, 
1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

The Veteran's service records show that he entered active service 
on December 12, 1961, and was discharged from active service on 
July 17, 1963.  No other military service is reported, and the 
Veteran has not disputed the service department's report of his 
service dates.  The Veteran's service records do not indicate 
that he had any service in the Republic of Vietnam, and therefore 
his service was outside of the period of war for the Vietnam era.  

Official service department records are binding on VA for purpose 
of establishing service in the U.S. Armed Forces.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
service record clearly shows that the Veteran does not have 
active military service during a period of war.  Thus, in this 
case, the Veteran's service does not meet the threshold criteria 
for basic eligibility for nonservice- connected pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the Veteran's service does not 
meet the criteria described, he does not meet the basic 
eligibility requirements for nonservice- connected pension, and 
the claim must be denied based upon a lack of entitlement under 
the law.  38 U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 
3.3(a)(3), 3.203.


ORDER

Basic eligibility for nonservice-connected pension benefits is 
not shown.  The claim is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


